 

UNlTED STATEs DlsTRlcT CouRT
MiDnLE DlsTRicT oF FLoRlDA
ORLANDO DlV|SlON

BR|AN MUSSER,

P|aintiff,
v. Case No: 6:17-cv-2199-0r|-28DC|
NEFF RENTAL, LLC,

Defendant.

 

ORDER

This case is before the Court on the parties’ Joint l\/lotion for Approva| of Sett|ement
and |Vlotion to Dismiss the Case with Prejudice (Doc. No. 30). The assigned United States
Magistrate Judge has submitted a Report (Doc. 31) recommending that the motion be
granted The parties have filed a Joint Notice of No Objection to the Report. (Doc. 32).

After review of the record in this matter, the Court agrees With the findings of fact
and conclusions of law in the Report and Recommendation. Therefore, it is ORDERED as
follows:

1. The Report and Recommendation (Doc. No. 31) is ADOPTED and
CONF|R\V|ED and made a part of this Order.

2. The Joint l\/lotion for Approval of Settlement and l\/lotion to Dismiss the Case
With Prejudice (Doc. No. 30) is GRANTED.

3. The Court finds that the Settlement Agreement (Doc. 30-1) is a fair and
reasonable settlement of P|aintiff’s claims under the Fair Labor Standards Act.

4. This case is dismissed With prejudice

5. The C|erk of the Court is directed to close this case.

 

 

  
 
   

DONE and ORDERED in Or|ando, F|ori .-

 

. \
Jo ANTooN ii "‘--'
Unit d States District Judge

Copies furnished to:

United States l\/lagistrate Judge
Counse| of Record
Unrepresented Parties

 

